Citation Nr: 0623819	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to separate schedular 10 percent disability 
evaluations for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to March 
1984.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Baltimore, 
Maryland, which confirmed and continued a 10 percent 
disability rating for tinnitus.

Additionally, during the course of this appeal, the veteran 
in an October 2005 statement, raised an issue relating to 
entitlement to service connection for depression and anxiety.  
As this issue is not currently in appellate status it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran experiences recurrent tinnitus, a disorder which, 
under applicable VA regulations, is assigned a single 
disability evaluation.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Analysis

At the time of the RO's March 2003 decision, Diagnostic Code 
6260 provided that recurrent tinnitus would be evaluated as 
10 percent disabling.  

VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 
Fed. Reg. 25,178 (2004).

Diagnostic Code 6260 was revised, effective on June 13, 2003, 
to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Court held that VAOPGCPREC 2-2003, was incorrect and that VA 
was obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which requires separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  It has not been disputed that the current version 
of Diagnostic Code 6260 precludes separate 10 percent 
evaluations.  Therefore, the veteran's claim for separate 10 
percent ratings for tinnitus in each ear must be denied under 
both the new and old versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The claim of entitlement to separate schedular 10 percent 
disability evaluations for bilateral tinnitus is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


